

116 SRES 727 IS: Designating September 2020 as “National Ovarian Cancer Awareness Month”.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 727IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Ms. Stabenow (for herself, Ms. Murkowski, Mrs. Feinstein, Mr. Brown, Mr. Blumenthal, Mr. Peters, Mr. Menendez, Mr. Van Hollen, and Mrs. Capito) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating September 2020 as National Ovarian Cancer Awareness Month.Whereas ovarian cancer is the fifth leading cause of cancer deaths in women in the United States and accounts for more deaths than any other cancer of the female reproductive system;Whereas, in the United States, a woman’s lifetime risk of being diagnosed with ovarian cancer is about 1 in 78;Whereas the American Cancer Society estimates 21,750 new cases of ovarian cancer will be diagnosed in 2020 and 13,940 people will die from the disease nationwide;Whereas the 5-year survival rate for ovarian cancer is 46.5 percent, and survival rates vary greatly depending on the stage of diagnosis;Whereas the 5-year survival rate for ovarian cancer is over 90 percent for women diagnosed in early stages;Whereas, while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms and make it easier for women to learn and remember those symptoms; Whereas too many people remain unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other vague symptoms that are often easily confused with other diseases;Whereas improved awareness of the symptoms of ovarian cancer by the public and health care providers can lead to a quicker diagnosis;Whereas the lack of an early detection test for ovarian cancer, combined with its vague symptoms, mean that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;Whereas the family history of a woman has been found to play an important role in accurately assessing a woman's risk of developing ovarian cancer, and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;Whereas women who know that they are at high risk of ovarian cancer may undertake prophylactic measures to help reduce the risk of developing this disease;Whereas guidelines issued by the National Comprehensive Cancer Network (NCCN) and the Society of Gynecologic Oncology (SGO) recommend that all individuals diagnosed with ovarian cancer receive genetic counseling and genetic testing regardless of their family history;Whereas studies consistently show that compliance with such guidelines is alarmingly low, with recently published National Cancer Institute-funded research finding that in 2013 and 2014, only 1/3 of ovarian cancer survivors had undergone such testing;Whereas, according to a 2016 consensus report by the National Academy of Medicine, there remain surprising gaps in the fundamental knowledge about and understanding of ovarian cancer across all aspects of the disease;Whereas ongoing investments in ovarian cancer research and education and awareness efforts are critical to closing these gaps and improving survivorship for women with ovarian cancer;Whereas, each year during the month of September, the Ovarian Cancer Research Alliance (OCRA) and its community partners hold a number of events to increase public awareness of ovarian cancer and its symptoms; andWhereas September 2020 should be designated as National Ovarian Cancer Awareness Month to increase public awareness of ovarian cancer: Now, therefore, be itThat the Senate—(1)designates September 2020 as National Ovarian Cancer Awareness Month; and(2)supports the goals and ideals of National Ovarian Cancer Awareness Month.